Exhibit 10.40


SEPARATION AGREEMENT AND RELEASE
This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
by and between PIPER JAFFRAY & CO. (“PJC” or the “Company”), and Stuart C.
Harvey, Jr. (“Employee”). The Company and Employee shall be referenced
individually as a “Party,” and collectively as the “Parties.”
WHEREAS, Employee has been employed by the Company since August 17, 2015;
WHEREAS, Employee signed an Offer Letter dated June 11, 2015, which contains
certain post-termination provisions restated herein;
WHEREAS, the Parties acknowledge that the Employee Non-Solicitation
Restrictions, and the Confidential Information and Unfair Competition
Restrictions set forth herein are valid, enforceable, and necessary to protect
PJC’s legitimate business interests;
WHEREAS, the Parties have read and understood the terms of this Agreement, and
the Parties have been represented by counsel throughout the negotiations leading
up to the Parties entering into this Agreement.
NOW, THEREFORE, in recognition of Employee’s past service to the Company, and as
consideration for the mutual promises and covenants set forth herein, the
Parties covenant and agree as follows:
1.    Recitals: The Recitals set forth above are incorporated into this
Agreement, as if fully set forth herein.
2.    Separation: Employee will resign from his current position at the Company,
effective December 31, 2017 (the “Separation Date.”) The Company agrees to
accept Employee’s resignation from employment immediately, effective as of the
Separation Date, and further agrees that Employee will earn and accrue his
regular salary and other benefits through the Separation Date. The Company shall
reimburse Employee for all reasonable travel, entertainment or other expenses
incurred by Employee prior to December 4, 2017, in accordance with the Company’s
expense reimbursement policy. Employee acknowledges and agrees that, on and
after the Separation Date, Employee will not earn or accrue any salary or other
benefits from the Company, except as set forth in Sections 3 and 4 below. As of
the Separation Date, the Company shall remove Employee from all positions that
Employee holds as an officer of the Company and its affiliates, including Piper
Jaffray Companies.
3.    Consideration: Assuming Employee executes this Agreement and takes no
steps to revoke or rescind any aspect of this Agreement, the Company will
provide Employee the consideration set forth in this Section. First, the Company
will provide Employee a lump sum payment in the gross amount of Two Million and
Three Hundred and Eighty Thousand and No/100 Dollars ($2,380,000.00), subject to
payroll withholding, Second, assuming Employee fully qualifies pursuant to the
terms of Paragraph 9 of this Agreement, the Additional Separation Payment set
forth in Paragraph 9, and Third, again assuming Employee executes this Agreement
and takes no steps to revoke or rescind any aspect of this Agreement, the
Company will provide Employee a legal fee allowance in the amount of $25,000, in
addition to the lump sum payment noted above. The compensation and legal
allowance described (together, the “Separation Amount”) will be provided to
Employee in a lump sum in accordance with the following timetable and subject to
the following conditions. Assuming that Employee executes this Agreement and
takes no steps to revoke or rescind any aspect of this Agreement, the Company
will provide Employee the Separation Amount no later than fifteen (15) days
following the expiration of the latter of the two revocation periods described
below. The check for legal fees shall be sent to Employee’s counsel upon receipt
of a W-9. The Company shall issue a Form 1099 to Employee and his counsel for
the legal fee allowance. Employee agrees that he is not entitled to the
Consideration set forth in this Agreement absent his signing (and not revoking
or rescinding) this Agreement.
Employee understands and agrees that notwithstanding any language to the
contrary contained within the performance share unit agreement executed between
Employee and the Company effective February 15, 2017 or the Company’s Amended
and Restated 2003 Annual and Long-Term Incentive Plan (the “LTIP”), such
performance share units shall be forfeited without consideration immediately
upon the Separation Date. Employee also understands and agrees that he forfeits
any right (i) an incentive payment under the Company’s 2017 Annual Incentive
Program and (ii) any future performance share unit agreement under the LTIP,
notwithstanding any language to the contrary contained in any policy or
agreement. Employee understands and agrees that he has no eligibility for, or
any entitlement to, any performance share units issued on any date after the
Separation Date.
4.    Benefits: Assuming Employee executes this Agreement and takes no steps to
revoke or rescind any aspect of this Agreement, the Company will continue
Employee’s benefit package through December 31, 2017. In addition, contingent on
Employee remaining eligible for such coverage, Company shall reimburse Employee
for the amount of the COBRA premiums





--------------------------------------------------------------------------------




for the health and dental coverage in effect for Employee as of the Separation
Date for twelve (12) months following the Separation Date. The value of the
premiums paid on Employee’s behalf will be treated as taxable income to Employee
and will be reimbursed no later than sixty (60) days following submission of
Employee’s expenses for reimbursement, provided that no reimbursement payments
shall be paid after December 31, 2019. Should Employee find alternative
employment and elect to discontinue COBRA, Employee shall notify the Company and
any eligibility for reimbursement shall terminate as of the month in which
Employee makes the notification.
5.    Form U-5: The Company will file a Form U-5 within thirty (30) days of
Employee’s Separation Date as it is required to do. The reason for Employee’s
termination will be “Voluntary Resignation.”
6.    Transition of Responsibilities. To the extent that Employee is requested
to do so by the senior leaders, Employee will provide reasonable assistance in
the transition of Employee’s job responsibilities between the date he signs this
Agreement and December 31, 2017, but will have no other duties or
responsibilities during that time.
7.    General Release:


(A)
In General. Employee irrevocably and unconditionally releases any and all Claims
described in Section 7(b) below arising up through the date on which he signs
this Agreement that he had, may have had, has, or may have, against the
“Released Parties,” as that term is defined in Section 7(f) below.



(B)
Claims Released. The Claims released by Employee under Section 7(a) include all
known and unknown claims, causes of action, grievances, liabilities, debts,
obligations, injuries, damages, or similar rights of any type that Employee had
or presently may have (“Claims”), with respect to any Released Party listed in
Section 7(f). Employee acknowledges that the Claims released under this section
might arise under many different foreign, domestic, national, state, or local
laws (including statutes, regulations, other administrative guidance, and common
law doctrines), including, but not limited to, the following:



(i)
Claims for breach of contract (including, but not limited to, any claims for
unpaid compensation or severance, and any claims under the LTIP, or the 2017
Annual Incentive Program), whether express, implied, implied-in-fact, promissory
estoppel and/or detrimental reliance;



(ii)
Claims under or pursuant to the Americans with Disabilities Act, as amended; the
Age Discrimination in Employment Act (“ADEA”), as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Equal
Pay Act; 42 U.S.C. § 1981, as amended; 42 U.S.C. § 1985; the Immigration Reform
and Control Act of 1986, as amended; the Employee Retirement Income Security Act
of 1974 (“ERISA”); the Family and Medical Leave Act, as amended; the
Sarbanes-Oxley Act; the Worker Adjustment and Retraining Notification Act; the
Genetic Information Nondiscrimination Act; the Fair Labor Standards Act, as
amended; the Fair Credit Reporting Act; the Occupational Safety & Health Act;
the Uniformed Services Employment and Reemployment Rights Act, as amended; the
Employee Polygraph Protection Act; as well as any other federal law, statute,
ordinance, rule, regulation, or executive order relating to employment and/or
discrimination in employment;



(iii)
Claims under or pursuant to the Minnesota Human Rights Act (“MHRA”), Minn. Stat.
Chap. 363; any provision of Minn. Stat. Chapter 181; the Minnesota Equal Pay for
Equal Work Law, Minn. Stat. §§ 181.66-181.71; Minn. § 181.81 (age
discrimination); Minn. Stat. § 176.82 (retaliatory discharge); Minn. Stat. §§
181.931, 181.932, 181.935 (whistleblower protection); Minn. Stat. §§
181.940-181.944 (family leave); Minn. Stat. §§ 181.961-181.966 (personnel record
access statutes); and any other Claims under any other Minnesota statutes; as
well as any other state or local law, statute, ordinance, rule, regulation or
order relating to employment and/or discrimination in employment;



(iv)
Claims for: wrongful discharge; retaliatory discharge; discharge in violation of
any public policy; breach of the covenant (express or implied) of good faith and
fair dealing; negligent or intentional infliction of emotional distress;
interference with contractual relations; interference with prospective economic
advantage; defamation (including libel, slander, and self-defamation); personal,
emotional or physical injury; fraud; intentional or negligent misrepresentation;
violation of public policy; invasion of privacy; intentional torts of any kind;
torts grounded in negligence theories (including






--------------------------------------------------------------------------------




gross negligence); negligent hiring, retention and/or supervision; or any other
statutory or common law theory of recovery.


(v)
As to all Claims released, waived and discharged in connection with Sections
7(B)(i)-(iv) above, Employee understands, acknowledges and agrees that he is
giving up and relinquishing any and all rights to seek damages of any kind from
any or all of the Released Parties for any conduct predating his execution of
this Agreement, including, without limitation, compensatory damages, incidental
damages, consequential damages, exemplary or punitive damages, attorneys’ fees,
costs, and disbursements. Similarly, Employee understands that by releasing the
Released Parties from the claims described above, he is giving up his rights to
seek any type of injunctive and/or declaratory relief from any or all of the
Released Parties.



(vi)
Employee understands, agrees, and acknowledges that the General Release,
including all of its subparts, set forth in Section 7(B)(i)-(iv) above is a
substantial, material inducement to the Company to enter into this Agreement.
Employee understands and agrees that if, at any time following his execution of
this Agreement, Employee (either independently or through an agent or attorney)
asserts or threatens to assert any claim released by this Agreement or otherwise
violates the terms of this provision, then, in addition to any other legal or
equitable remedies any of the Released Parties may have, Employee shall pay all
the attorneys’ fees, expenses, and costs incurred by any of the Released Parties
as a consequence of Employee’s breach of this Section 7.



(C)
Exclusion of Certain Claims. Nothing herein prevents Employee from instituting
any action to enforce the terms of this Agreement. The Parties further agree
that the release in this Section 7 shall not apply to any claims which may not,
as a matter of law, be released. Nothing contained in this General Release
shall: (i) release any claim that cannot be waived under applicable law; (ii)
release Employee rights to any vested benefits under any employee benefit plan
of the Company, if any; or (iii) release any entitlement to or with respect to
indemnification that Employee may have pursuant to the Company’s By-Laws, any
policy of insurance maintained by the Company, or otherwise provided by law.



(D)
Unknown Claims. Employee acknowledges that he is releasing Claims that he may
not know about, and that he does so with knowing and voluntary intent, after
consulting with legal counsel. Employee expressly waives all rights that he may
have under any law that is intended to protect him from waiving unknown Claims.
Employee further acknowledges that he understands the significance of doing so.



(E)
Protected Activity. Notwithstanding the General Release set forth in this
Section 7, nothing in this Agreement shall be construed to prohibit Employee
from engaging in any Protected Activity. For purposes of this Agreement,
“Protected Activity” means filing a charge, reporting possible violations of
state or federal law, or cooperating with any investigation by any governmental
agency or entity or any self-regulatory agency, including, without limitation,
the United States Department of Labor, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission, and FINRA. Protected Activity does not include the disclosure of any
information Employee came to learn during the course of his employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, the work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Employee
understands that he is not required to obtain prior authorization from PJC or to
inform PJC prior to engaging in any Protected Activity. This release does,
however, waive Employee’s right to file an individual or class action lawsuit
against the Company or receive any equitable or monetary relief in connection
with any charge or investigation.



(F)
Released Parties. The “Released Parties” encompassed by this Section 7 shall
include Piper Jaffray & Co., any Affiliates of PJC (including, without
limitation, Piper Jaffray Companies), as well as its Affiliates’ parents,
subsidiaries, and related entities and affiliated companies, and the past or
present Board members, officers, or directors, administrators, employees,
agents, attorneys and the successors, assigns, and representatives of all of the
entities identified in this Section 7(f), as well as all benefit plans sponsored
by PJC, and its affiliated entities, and each of their respective present and
former agents, employees, representatives, insurers, partners, associates,
fiduciaries, successors, and assigns, in any and all capacities (including, but
not limited to, the fiduciary, representative, or individual capacity of any
released person or entity).






--------------------------------------------------------------------------------




8.    Restrictive Covenants Contained in Offer Letter: Employee agrees and
acknowledges that as outlined in his Offer Letter, Employee agreed to certain
post-employment restrictions, to which he will adhere as set forth below:


(A)
Non-Solicitation of Employees. In consideration of Employee’s employment by the
Company, Employee agrees that for the twelve (12) month period following the
Separation Date, Employee will not, directly or indirectly, alone or in concert
with others, hire or attempt to hire any person who is, at the time of the
termination of Employee’s employment, an employee, consultant or contractor of
the Company or who was employed by or performed services for the Company during
the twelve (12) month period prior to the Separation Date. Nor will Employee
during this period, directly or indirectly, encourage or induce to leave from
the Company any employee, consultant or contractor of the Company or any
employee, consultant or contractor who was employed by or provided services to
the Company within the twelve (12) month period prior to the Separation Date.
Employee acknowledges that the covenants provided for in this Section are
reasonable and necessary to protect the Company’s legitimate business interests.



(B)
Confidential Information and Unfair Competition. Employee recognizes that any
knowledge or information of any type whatsoever of a confidential nature
relating to the business of PJC or any of its parents, subsidiaries or
affiliates, including, without limitation, all types of trade secrets, client
lists or information, employee lists or information, information regarding
product development, marketing plans, management organization information,
operating policies or manuals, performance results, business plans, financial
records, or other financial, commercial, business or technical information
(collectively, “Confidential Information”), must be protected as confidential,
not copied, disclosed or used other than for the benefit of the Company at any
time, unless and until such knowledge or information is in the public domain
through no wrongful act by Employee. Employee further agrees not to divulge to
anyone (other than the Company or any of its affiliates or any persons employed
or designated by such entities), publish or make use of any such Confidential
Information without the prior written consent of the Company, except by an order
of a court having competent jurisdiction or under subpoena from an appropriate
government agency. Employee further agrees that all such information, documents
and records are and shall at all times remain the sole and exclusive property of
PJC, and at the cessation of Employee’s employment, Employee shall not retain
and shall return to the Company any tangible property, documents or like
material assigned to Employee by the Company or prepared by Employee during
Employee’s employment including all copies thereof; provided that the foregoing
shall not include any contact information in Employee’s electronic contacts
relating to names, addresses, phone numbers and similar information for
individuals or organizations. Employee acknowledges that his failure to comply
with the provisions set forth herein would constitute unfair competition.



(C)
Remedies for Certain Breaches. Employee acknowledges and agrees that the
covenants and obligations with respect to the provisions titled Non-Solicitation
of Employees and Confidential Information and Unfair Competition (collectively,
the "Restrictive Covenants") relate to special, unique and extraordinary
services rendered by Employee to the Company and that the Company has provided
valuable consideration to Employee in exchange for Employee’s agreement to be
bound by the Restrictive Covenants. Employee further acknowledges and agrees
that a violation of any of the material terms of the Restrictive Covenants by
Employee will cause the Company to suffer irreparable injury for which adequate
remedies are not available at law and damages would be difficult to ascertain
and speculative. Therefore, if Employee violates or threatens to violate any of
the material terms of the Restrictive Covenants Employee agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Employee from
committing any violation of the Restrictive Covenants. This relief is cumulative
and in addition to any other rights and remedies the Company may have, whether
at law or in equity.

Furthermore, Employee acknowledges and agrees that in the event a court of
competent jurisdiction determines in a final and non-appealable judgment that
Employee violated the material terms of any of the Restrictive Covenants,
Employee shall forfeit Employee’s right to the Separation Amount referenced in
Section 3 and Employee agrees that Employee shall repay 50% of the full amount
of the Separation Amount (and the Additional Separation Amount) to the Company
if Employee has already received the Separation Amount and the Additional
Separation Amount. This relief is cumulative and in addition to any further
rights and remedies the Company may have at law or in equity.
9.    Additional Separation Payment: Employee will be eligible for an additional
separation payment in the gross amount of Four Hundred and Forty-Five Thousand
and No/100 ($445,000.00) (“Additional Separation Payment”), subject to
withholding provided that he signs, and does not rescind, a release of claims in
the form attached as Exhibit A, on the Separation Date. The Additional
Separation Payment shall be sent to Employee’s counsel within thirty (30) days
of the date on which he signs, provided that Employee signs, and does not
rescind the release attached as Exhibit A.





--------------------------------------------------------------------------------




10.    Promises:
(A)
Employment Termination. Employee agrees that his employment with the Company
will end on the Separation Date. Employee acknowledges and agrees that the
Company has accepted his resignation effective on the Separation Date after
which he will have no employment rights with the Company.



(B)
Company Property and Confidential Information. On or before the Separation Date,
Employee agrees to return to the Company all Company-owned property and
Confidential Information in his possession.



(C)
Full Disclosure. Employee acknowledges that he has disclosed to the Company any
information he has concerning any conduct involving any of the Released Parties
or any of their subsidiaries, affiliates, shareholders, officers, directors,
employees, or agents that he has reason to believe may be unlawful or involve
any false claims to the United States or any other government having
jurisdiction over the Company. Further, Employee promises to cooperate fully and
voluntarily in any investigation that the Company undertakes into matters
occurring during his employment with the Company or its affiliates, and agrees
not to disclose to anyone who is not assisting the Company with the
investigation, other than his attorney, the fact of, or the subject matter of
the investigation, except as required by law. Employee will reasonably
accommodate his schedule to cooperate with the Company and promptly provide such
information; provided that the Company will pay Employee for the time spent by
Employee in providing the cooperation required under this Section 10(C) at the
rate of $250 per hour upon submission of acceptable documentation for such time
expended. Nothing herein is intended to or shall preclude Employee from
cooperating with any appropriate federal, state, or local government agency, or
with any self-regulatory agency, in any of said agencies’ investigations.



(D)
Cooperation with Litigation. In the event that any of the Released Parties or
any of their respective parent companies, subsidiaries, affiliates,
shareholders, officers, or directors are involved in any litigation,
arbitration, or administrative proceeding subsequent to the Separation Date,
Employee agrees that, upon request, he will provide reasonable cooperation to
the Released Parties and their attorneys in the prosecution or defense of any
litigation, arbitration, or administrative proceeding, including participation
in interviews with their attorneys, appearing for depositions, testifying in
administrative, judicial, or arbitration proceedings, or any other reasonable
participation necessary for the prosecution or defense of any such litigation,
arbitration, or administrative proceeding. The Company agrees to reimburse
Employee for his reasonable expenses in participating in the prosecution or
defense of any litigation, arbitration, or administrative proceeding and pay
Employee for the time (including any travel time) spent by Employee in providing
the cooperation required under this Section 10(D) at the rate of $250 per hour,
provided that Employee submits acceptable documentation of all such expenses and
time expended.



(E)
Non-Disparagement. Employee agrees that he will not make any disparaging remarks
or statements about any of the Released Parties, or their respective parent
companies, subsidiaries, and affiliates including, but not limited to, all
related companies, partnerships, affiliated entities or joint ventures, as well
as their respective current and former officers, directors, shareholders,
principals, attorneys, agents, employees or any Released Party, or his prior
employment with the Company. Employee further agrees that he will not make any
disparaging remarks or statements about any of the products or services provided
by PJC or any of its affiliates. Nothing in this Section, however, shall prevent
Employee from engaging in Protected Activity. The Company agrees to use its best
efforts to cause the Company’s leadership team and members of the Board of
Directors not to make any disparaging remarks or statements about Employee or
his prior employment with the Company and Employee agrees to direct any
prospective employers to Christine Esckilsen, Chief Human Capital Officer. The
Company agrees that Ms. Esckilsen will inform any such prospective employer the
dates of service and positions held by Employee with the Company and reference
the statement referred to in Exhibit B.



(F)
Statement. The Company and Employee agree any statement by Employee or Piper’s
Leadership Team or members of Piper’s Board of Directors regarding Employee’s
resignation or related matters shall be consistent with the statement attached
hereto as Exhibit B, which shall be the basis for any additional written
materials, such as “talking points” and FAQs.



11.    Consideration of Agreement and Rescission Period:
(A)
ADEA/OWBPA Waiver and Acknowledgement. Insofar as this Agreement pertains to the
release of Employee’s Claims, if any, under the ADEA and the Older Workers
Benefit Protection Act (“OWBPA”), Employee, pursuant to and in compliance with
the rights afforded him under the OWBPA:






--------------------------------------------------------------------------------




(vii)
acknowledges and confirms that he has read this Agreement in its entirety and
understands all of its terms;



(viii)
is hereby advised in writing to consult with an attorney of his own choosing
before executing this Agreement;



(ix)
acknowledges that he has had twenty-one (21) days to decide whether to release
any potential Claims under the ADEA/OWBPA, which period of time he agrees is
reasonable and he waives any right to take additional time to consider this
Agreement and he is advised to consult with an attorney of his own choosing,
which he has done;



(x)
is hereby advised that he has the right to rescind or revoke his release of any
Claims he may have under the ADEA/OWBPA, if done within seven (7) calendar days
from the date he signs this Agreement;



(xi)
is hereby advised that this Agreement shall not become effective or enforceable
until the seven-day (7-day) revocation period has expired;



(xii)
is hereby advised that he is not waiving claims that may arise after the date on
which he executes the Agreement; and



(xiii)
acknowledges that if he, in his sole discretion, elects to execute this
Agreement prior to the expiration of the 21-day period, it is because he has
decided that he does not need any additional time to consider whether he wishes
to release any potential Claims under the ADEA/OWBPA.



(B)
Right to Rescind Release of MHRA Claims (if any). Employee understands and
acknowledges that he has the right to rescind or revoke any release of any
Claims he may have under the Minnesota Human Rights Act (“MHRA”), Minn. Stat.
Chap. 363, if done within fifteen (15) calendar days from the date he signs this
Agreement, as described further below.



(C)
Method of Rescission. Employee understands that if he wishes to rescind his
release of Claims under the ADEA/OWBPA and/or the MHRA, the rescissions must be
in writing and hand-delivered or mailed to Ms. Christine Esckilsen. If
hand-delivered, the rescissions must be (a) addressed to: Ms. Christine
Esckilsen, Piper Jaffray & Co., Chief Human Capital Officer, 800 Nicollet Mall,
J09S02, Minneapolis, Minnesota 55402; and (b) delivered by the close of business
on the last day of the applicable rescission period, as set forth above. If
mailed, the rescissions must be: (a) postmarked within the applicable rescission
period, as set forth above; (b) addressed to Ms. Christine Esckilsen, Piper
Jaffray & Co., Chief Human Capital Officer, 800 Nicollet Mall, J09S02,
Minneapolis, MN 55402, and (c) sent by certified mail, return receipt requested.
As referenced above, the revocation of the ADEA/OWBPA Claims (if any) must be
provided within seven (7) days, and the revocation of the MHRA Claims (if any)
must be provided within fifteen (15) days. The revocation of the federal claim
under the ADEA/OWBPA will not constitute a revocation of the state claim under
the MHRA, or vice-versa, unless the revocations are each timely submitted and
the revocations clearly define whether they apply to the federal claim, the
state claim, or both.



(D)
Consequences of Rescission. Employee agrees, understands, and acknowledges that
PJC’s obligations to him, as set forth in this Agreement, shall be unenforceable
unless and until the rescission periods with regard to the ADEA/OWBPA and the
MHRA have expired, and he has not rescinded or revoked the Agreement in any
part. Employee further understands that any revocation by him of his release of
any Claims under either the ADEA/OWBPA or the MHRA shall have no effect on his
release of any other Claims. Nonetheless, in the event Employee rescinds his
release of Claims under either the ADEA/OWBPA or MHRA, then PJC, in its sole
discretion, may elect to declare this Agreement null and void as to all
non-statutory, non-revoked claims (except that Employee’s employment ended as of
the Separation Date). The Company will inform Employee of its determination on
this issue within thirty (30) days of receiving any notice of revocation under
either the ADEA/OBWBA or the MHRA.






--------------------------------------------------------------------------------




12.    Miscellaneous:
(A)
Non-Admission of Liability. Employee agrees that this Agreement does not
constitute an admission of wrongdoing or liability by the Company or any
Released Party, and acknowledges that the Released Parties do not believe or
admit that any of them has done anything wrong.



(B)
Modifications. The Parties agree that the provisions of this Agreement may not
be modified by any subsequent agreement unless the modifying agreement is: (i)
in writing; (ii) specifically references this Agreement; (iii) signed by
Employee; and (iv) signed and approved by an authorized officer of the Company.



(C)
Integration. The Parties acknowledge and agree that this Agreement constitutes
the entire agreement between the Parties; that the Parties have executed this
Agreement based upon the terms set forth herein; that the Parties have not
relied on any prior agreement or representation, whether oral or written, which
is not set forth in this Agreement; and that no prior agreement, whether oral or
written, shall have any effect on the terms and provisions of this Agreement.



(D)
Severability and Waiver. The Parties acknowledge and agree that each provision
of this Agreement shall be enforceable independently of every other provision.
Furthermore, in the event that any provision is deemed to be unenforceable for
any reason, the remaining provisions shall remain effective, binding, and
enforceable. The Parties further acknowledge and agree that the failure of any
Party to enforce any provision of this Agreement shall not constitute a waiver
of that provision, or of any other provision of this Agreement.



(E)
Fees and Costs. In the event that any Party to this Agreement initiates legal
action in any court or adjudicative body to enforce any provision of this
Agreement, or initiates legal action based upon the breach of any provision of
this Agreement by any other Party, the prevailing Party in any such legal
proceeding shall recover, in addition to any legal or equitable relief otherwise
available under applicable law, reasonable costs and expenses (including
attorneys’ fees) incurred in connection with the prosecution or defense of any
such legal action.



(F)
Governing Law. Except to the extent governed by federal law, this Agreement
shall be governed by the statutes and common law of the State of Minnesota,
exclusive of any rules pertaining to conflicts of laws. The Parties agree that
any litigation pertaining to the interpretation, application, or enforcement of
any provision of this Agreement must be filed in a federal or state court of
competent jurisdiction in Minnesota.



(G)
Successors and Assigns. This Agreement will be binding on Employee, his heirs,
administrators, representatives, executors, successors, and assigns, and will
inure to the benefit of all Released Parties and their respective heirs,
administrators, representatives, executors, successors and assigns.



(H)
Assignment. Employee may not assign this Agreement or any rights he may have
hereunder in whole or in part. Any purported assignment by Employee shall be
null and void.



(I)
Third-Party Beneficiaries. The Released Parties, other than the Company, its
successors, assigns, parents, subsidiaries, affiliates, and related entities,
are not parties to this Agreement but are third-party beneficiaries of this
Agreement and shall have enforceable rights under this Agreement subject to its
terms. Employee and the Company intend, agree, and acknowledge that beyond the
Released Parties, there shall be no other third-party beneficiaries to this
Separation Agreement.



(J)
Code Section 409A Compliance. The Company and Employee each herby affirm that it
is in their mutual view that the provision of payments and benefits described or
referenced herein are exempt from, or in compliance with, the requirements of
Section 409A of the Code and the Treasury regulations relating thereto (“Section
409A”) and that each Party’s tax reporting shall be completed in a manner
consistent with such view. The Company and Employee each agree that upon the
Separation Date, Employee will experience a “separation from service” for
purposes of Section 409A. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement during the six-month period immediately
following the Separation Date shall instead be paid on the first business day
after the date that is six months following the Separation Date (or death, if






--------------------------------------------------------------------------------




earlier). Neither the Company nor its affiliates shall be liable in any manner
for any federal, state or local income or excise taxes (including but not
limited to any taxes under Section 409A of the Code), or penalties or interest
with respect thereto, as a result of the payment of any compensation or benefits
hereunder, or the inclusion of any such compensation or benefits or the value
thereof in Employee’s income.


(K)
Interpretation. This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against Employee or any
Released Party, regardless of whether the Employee or any Released Party drafted
or caused his or her representative to draft this Agreement or any specific
provision. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. Captions are intended solely for convenience of reference and
shall not be used in the interpretation of this Agreement.



(L)
Entire Agreement. The Parties acknowledge that this Agreement constitutes the
entire agreement between the Parties regarding all of the subjects addressed in
this Agreement. The Parties agree and acknowledge that there have been no
inducements, statements, or representations leading them to execute this
Agreement, except as expressly contained herein.



(M)
Form 8-K Report. The Parties agree that promptly upon execution of this
Agreement, the Company will file a Form 8-K Report that will include as an
exhibit a press release that will include language consistent with Exhibit B.
The Form 8-K itself will include disclosure that Employee has voluntarily
decided to resign from his employment effective December 31, 2017.



(N)
Public Disclosure of this Agreement. The Company retains the authority, in its
discretion, to determine whether to file a copy of this Agreement with the SEC
or any other public body, and the Company’s decision to do so shall not be a
breach of this Agreement.














--------------------------------------------------------------------------------




READ THIS AGREEMENT CAREFULLY AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 11 AND YOU SHOULD CONSULT AN ATTORNEY, WHICH YOU HAVE DONE.



Dated: December 4, 2017            STUART C. HARVEY, JR.


/s/ Stuart C. Harvey, Jr.        
As to Form:                KAPLAN, STRANGIS AND KAPLAN, P.A.


Dated: December 4, 2017            /s/ Bruce Parker            
Bruce Parker
90 South Seventh Street
Suite 5500
Minneapolis, MN 55402
Attorneys for Stuart Harvey
Dated: December 4, 2017            PIPER JAFFRAY & CO., INC.


By: /s/ Andrew S. Duff                            
Its: Chairman and CEO                    
As to Form:                DORSEY & WHITNEY LLP


Dated: December 4, 2017            /s/ Melissa Raphan        
Melissa Raphan
50 South Sixth Street
Suite 1500
Minneapolis, MN 55402
Attorneys for Piper Jaffray & Co., Inc.











